Exhibit 10.22

 



Licensing Agreement

 

This Licensing Agreement (“Agreement”) is entered into as of 1 December 2014
(“Effective Date”) between:

 

(1)Austrianova Singapore Pte Ltd, a Singapore corporation, having its registered
office and principal places of business at 20 Biopolis Way, #05-518 Centros,
Singapore 138668. Reg. No. 200705334K and its Affiliates (“Licensor”), and

 

(2)Nuvilex Inc., a Nevada corporation, having its principal place of business at
12510 Prosperity Drive, Suite 310, Silver Spring, Maryland 20904 USA and its
Affiliates (“Licensee”).

 

A. Licensor has developed a unique and versatile cell encapsulation technology
using cellulose sulphate and derivatives that can be applied to a wide range of
applications;

 

B. Licensee has interest in developing therapies involving Cannabis, including
the activation of Cannabinoids (defined below) for the treatment of diseases and
related symptoms; and

 

C. Licensor and Licensee now desire to enter into this Agreement whereby
Licensee is granted an exclusive worldwide license to use the Cell-in-a-Box®
Trademark and its Associated Technology with genetically modified non-stem cell
lines specifically designed to activate members of the Cannabinoid family of
molecules to: (i) conduct research; (ii) have made by Licensor; (iii) use in
preclinical studies and clinical trials; (iv) obtain marketing approval; (v) and
market and sell products and treatments utilizing the Cell-in-a-Box® Trademark
and its Associated Technology world-wide.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions. The following definitions shall be used for the purpose of
interpreting the Agreement and all documents relating thereto, except where the
context requires otherwise:

 

1.“Affiliate” shall mean, with respect to any of the Parties, any corporation or
other business entity controlling, controlled by or under common control with
that Party. The term "controlling" (with correlative meanings for the terms
"controlled by" and "under common control with”) as used in this definition
means either:

 

(a)possession of the direct or the indirect ownership of more than fifty percent
(50%) of the voting or income interest of the applicable corporation or other
business entity; or

 

(b)the ability, by contract or otherwise, to control the management of the
applicable corporation or other business entity.

 

 

 



1

 

 

 

2.Agreement” shall mean this License Agreement, including any exhibits and
amendments to it.

 

3.“Buyer” shall mean a person, other than Licensee, its Affiliates or
Sub-Licensees, who purchases a Product from Licensee, its Affiliates or
Sub-Licensees, such as, for example, the distributor of a Product or a person
undergoing a treatment. For the avoidance of doubt, Buyer will not necessarily
be the end consumer of the Product.

 

4.“First Clinical Use” shall mean the first date any acceptable Product is ready
for use in humans.

 

5.“Cell-in-a-Box® Trademark and its Associated Technology" refers to United
States registered trademark No. 85307295 that is owned by SG Austria Private
Limited.

 

6.“Associated Technology" shall mean technologies marketed under the
Cell-in-a-Box® registered trademark which enable encapsulation of live
eukaryotic cells placed in a polymer where one constituent of the encapsulation
material is cellulose sulphate or a derivative thereof and shall include any
derivative or further development of these technologies.

 

7.“Section” shall mean a clause within this Agreement.

 

8.“Confidential Information” shall mean any and all technical or commercial
information that is now or at any time here after during the term of this
Agreement in the possession of one of the Parties or its Affiliates and is
derived from the other of the Parties or its Affiliates that is of a
confidential nature or is received in circumstances in which the receiving Party
knows or should know that the information is confidential, including, without
limitation, data, know-how, formulae, processes, designs, photographs, drawings,
specifications, software programs and samples and any other material bearing or
incorporating information relating to the business of either Party, whether or
not such information is marked “CONFIDENTIAL.”

 

9.“Investigational New Drug Application” or “IND” shall mean an Investigational
New Drug Application for authorization from the United States Food and Drug
Administration (“FDA”) to administer an investigational drug or biological
product to humans and, within the context of this Agreement, shall also include
any equivalent requirement for any other country in the world. Such
authorization must be secured prior to shipment and/or administration of any new
drug or biological product that is not the subject of an approved New Drug
Application or Biologics/Product License Application or its equivalent depending
on the country.

 

10."Biologics License Application” and “BLA” shall mean a submission to the FDA
or other country equivalent that contains specific information on the
manufacturing processes, chemistry, pharmacology, clinical pharmacology and the
medical effects of the biologic product.

 

 



2

 

 

11.“Marketing Approval” shall mean when the information provided in the BLA
meets FDA or other country equivalent requirements and the application is
approved and a license is issued allowing the Licensee or Sub-Licensee to market
a Product.

 

12.“Scope of the Agreement” shall mean the use of cells encapsulated using the
“Cell-in-a-Box®” Trademark and its Associated Technology that are genetically
modified non-stem cell lines specifically designed to activate cannabinoids.

 

13.“First Clinical Use” shall mean the date of first clinical use of a Product
by Licensee, its Affiliate or Sub-Licensee to be assessed on a
country-by-country basis.

 

14.“Force Majeure” shall mean conditions beyond the control of the Parties,
including without limitation, law or order of any government, war, civil
commotion, labour strike or lock-out, epidemic, failure or default of public
utilities or common carriers, or destruction of production facilities or
materials by fire, earthquake, flood and storm or like catastrophe.

 

15.“Product(s)” shall mean any product(s) that incorporate(s) the Associated
Technology or which are marketed under the Cell-in-a-Box® Trademark that are
developed, manufactured, used or sold in the respective countries covered by
this Agreement within the Scope of the Agreement.

 

16.“Parties” shall mean Licensee and Licensor collectively. “Party” shall mean
either of the Parties, as the context requires.

 

17.“Territory” shall mean the whole world.

 

18.“Third Party” shall mean any person or entity other than a Party or its
Affiliates.

 

19.“Non-Disclosure Agreement” or “NDA” shall mean an agreement between the
Parties indicating the information being shared between the Parties pursuant to
the NDA shall not be disclosed to any third party for a period defined in the
NDA.

 

20.“Manufacture” shall mean the production of a Product by the Licensor for the
Licensee. Manufacture will be provided pursuant to a separate Manufacturing
Framework Agreement; however, the Parties have mutually agreed that the cost of
manufacturing for the Licensee should consist of two components - a set-up fee
and a cost per vial.

 

21.“USD” or “Monetary Denominations” shall mean that all information and
calculations herein are in United States Dollars (“USD”). As publicized in
website www.x-rates.com, 1 USD = 32.75 Thai Baht (“Exchange Rate”). Should the
Exchange Rate differ by more than five percent (5%), the prices mentioned in
Section 2 will be adjusted accordingly. At 1 October 2014, the Thai Consumer
Index Price was 107.43 points according to website www.gdpinflation.com. Should
the CPI differ by more than 5 points the prices mentioned in Section 2 will be
adjusted accordingly.

 

 



3

 

 

22.“Publication Activity” shall mean any release of information to any group
outside of the Licensor or Licensee and their respective Affiliates, including,
but not limited to, publishing or presenting at any symposia, national,
international or regional professional meeting or in any journal, thesis,
dissertation, newspaper or otherwise of a Party's own choosing, the findings,
methods and results derived from work carried out under this Agreement.

 

23.“Publishing Party” shall mean a Party intending to carry out a publication
activity pursuant to Section 10.5 of this Agreement.

 

24."Gross Sales Value" shall mean the total revenue received by Licensee or its
Sub-Licensees from any and all sales of a Product.

 

25."Sub-Licensee" shall mean any third-party that is granted a sub-licence
related to the “Cell-in-a-Box®” Trademark and its Associated Technology by
Licensee.

 

26.“Sub-Licensing Revenue” shall mean all cash and non-cash consideration
(including upfront payments, licence fees and development milestone payments)
provided to Licensee or its Affiliates by a Third Party in consideration for a
grant to or exercise by such Third Party of a licence or grant of other rights
to develop or commercialise any Product. For the avoidance of doubt, such
non-cash consideration provided to or received by Licensee or its Affiliates by
a Third Party shall include, but not be limited to, bona fide amounts related to
any purchases of Licensee debt or equity securities or any loans to Licensee or
its Affiliates.

 

27.“Intellectual Property” shall mean patentable inventions, marks (including
trademarks, service marks, certification marks, and/or collective marks) whether
registered or common law, materials in which copyrights exists and trade
secrets.

 

28.“Agreement Interpretation and Construction” shall mean that the
interpretation and construction of the Agreement shall be subject to the
following provisions:

 

1.A reference to any statute, enactment, order, regulation or other similar
instrument shall be construed as a reference to the statute, enactment, order,
regulation or other similar instrument as subsequently amended or re-enacted;

 

2.Where the context allows, the masculine includes the feminine and the neuter,
and the singular includes the plural and vice versa;

 

3.Where any provision is expressed to be subject to the knowledge of any Party
or that Party's Affiliates it will be implied that knowledge (or absence of
knowledge) follows diligent enquiry; and

 

4.References in this Agreement to a Party shall include a reference to that
Party's Affiliates unless the context otherwise requires.

 



4

 

 

 

2. Licenses. The following describes all rights and responsibilities of Licensor
and Licensee pertaining to the license granted pursuant to this Agreement.

 

  1. Exclusive License to Licensee. Subject to the terms of this Agreement,
Licensor hereby grants to Licensee on an exclusive worldwide royalty-bearing
license to use the Cell-in-a-Box® Trademark and its Associated Technology with
genetically modified non-stem cell lines which are designed to activate members
of the cannabinoid family of molecules derived from Cannabis (“Cannabinoids”)
with the right to sublicense in accordance with Section 2.3 of this Agreement.
This license is granted to: (i) conduct research; (ii) have made by Licensor;
(iii) use in preclinical studies and clinical trials; (iv) obtain Marketing
Approval; and (v) market and sell Products and treatments utilizing the
Cell-in-a-Box® Trademark and its Associated Technology with Cannabinoids. This
license pertains to the use of the Cell-in-a-Box® Trademark and its Associated
Technology for any and all uses related to the development of therapies that
contain, utilize, act upon or work in combination with Cannabinoids.  These
rights apply to the treatment of all diseases and medical conditions, including,
but not limited to, pain, diabetes, cancer, other oxidation-associated diseases
and all forms of mental illness.  Such treatments may be either primary or
adjunctive, including in combination with other therapies such as, but not
limited to, radiation and/or pharmaceutical drugs. The licensed rights described
in this Agreement include services under contract for Licensee, it Affiliates
and Sub-Licensees by a contract research organization, consultants or others to
enable Licensee to develop the use of encapsulated Products to obtain a
Biologics License Application or Marketing Approval and to eventually sell and
offer for sale the Products or otherwise use the licensed rights described in
this Agreement on a worldwide basis as described and provided for within the
Scope of this Agreement.

 

2.Licensee Agrees to Pay Licensor. Subject to the terms of this Agreement,
Licensee shall pay Licensor an initial payment (“Upfront Payment”) of Two
Million Dollars US (USD $2,000,000.00). Licensee shall make periodic monthly
partial payments of the Upfront Payment in amounts to be agreed upon between the
Parties prior to each such payment being made; provided, however, the Upfront
Payment shall be paid in full by no later than June 30, 2015.

 

3.Right to Sublicense. Licensee shall have the right to grant sub-licenses of
the rights granted under Section 2.1 of this Agreement, subject to the
following:

 

1.Prior to entering into a sub-license, Licensee shall deliver a copy of such
sub-license agreement to Licensor for its approval. Approval of the potential
sub-license agreement may only be withheld by Licensor if, within thirty (30)
days after receiving such notification, it can provide justification in writing
that such sub-license agreement would materially conflict with the terms of this
Agreement.

 

 



5

 

 

 

 

2.Any sub-license agreement shall: (i) be consistent with and not extend beyond
the scope of the terms and conditions of this Agreement; and (ii) require the
Sub-Licensee to agree to comply with all relevant terms and conditions of this
Agreement including, without limitation, the obligation to maintain the
confidentiality of Confidential Information in accordance with terms and
conditions of Section 10.1 of this Agreement. This does not, however, exclude
Licensee from charging a higher royalty rate to Sub-Licensees than the royalty
rate specified in Section 3.1 of this Agreement.

 

3.Licensee shall be responsible to Licensor for the amount of the royalty fee
agreed upon between Licensee and Licensor for the royalties due with respect to
licensed Products sold by any Sub-Licensee having a sub-license granted under
this Agreement.

 

4.Requirements of Licensor and Licensee. Licensor and Licensee shall at all
times keep this Agreement free and clear of any hypothetical or real lien,
charge, claim, encumbrance, pledge, security interest, defect or any other
restriction or transfer of any kind.

 

5.Rights to Police and Enforce. Licensee shall have the right to enforce the
“Cell-in-a-Box®” Trademark, including all trademark rights licensed pursuant to
this Agreement, against any and all infringers in the United States, including
the right to sue for trademark infringement, independently in its own sole
judgment without requiring Licensor’s approval to enforce the Cell-in-a-Box®
Trademark.

 

3. Royalty and Milestone Payments

 

1.Royalty. Subject to the terms of this Agreement, Licensee shall pay to
Licensor, royalties equal to:

 

1.Ten percent (10%) of Gross Sales Value of all Products sold by Licensee, and

 

2.Twenty percent (20%) of the amount received by Licensee from Sub-Licensees on
Sub-Licensees' Gross Sales Value.

 

2.Milestone Payments. Subject to the terms of this Agreement, Licensee shall pay
to Licensor milestone payments of:

 

1.One Hundred Thousand Dollars US (US $100,000.00) within thirty (30) days of
the beginning the first pre-clinical experiments using the encapsulated cells;

 

2.Five Hundred Thousand Dollars US (US $500,000.00) within thirty (30) days
after enrolment of a human in the first clinical trial (“Phase 1 Clinical
Trial”);

 

 



6

 

 

 

3.Eight Hundred Thousand Dollars US (US $800,000.00) within thirty (30) days
after enrolment of a human in the first Phase 3 clinical trial (“Phase 3
Clinical Trial”); and

 

4.One Million Dollars US (US $1,000,000.00) within ninety (90) days after
obtaining the first Marketing Authorization or equivalent according to the
country of origin.

 

5.Each of these milestone payments shall be made if and only if the described
milestones or their equivalents are achieved by Licensee, their Affiliates or
Sub-Licensees.

 

  3. Quarterly Payments. All royalty payments arising from sales by Licensee or
its Affiliates shall be paid within thirty (30) days of the end of the relevant
calendar quarter. All royalty payments arising from sales by Sub-Licenses of
Licensee shall be paid within forty-five (45) days after the calendar quarter in
which the payment is received by Licensee from its Affiliate or Sub-Licensee.  
      4. License Royalty Reports. Each royalty payment shall be accompanied by a
statement setting forth the number and the type of Products sold and the
aggregate gross invoiced price and the calculation of Gross Sales Value, by
country if other than the United States, of each sale invoiced during the
relevant calendar quarter, including foreign exchange calculation(s).         5.
Payment Methods. All payments due under this Agreement to Licensor shall be made
by bank wire transfer to an account designated by Licensor. All outgoing wire
transfer fees are to be paid by Licensee and all incoming wire transfer fees are
to be paid by Licensee.      



Licensor Account. Unless otherwise noted to Licensee, Licensor hereby designates
the following account for all upfront, milestone and royalty payments:

 

Account Holder: Austrianova Singapore Pte Ltd

Account No.: 667262001

Name of Bank: Overseas-Chinese Banking Corporation Limited (OCBC)

Bank Address: 65 Chulia Street, OCBC Centre, Singapore 049513

Bank code for OCBC: 7339

Branch code: 629

SWIFT Code: OCBCSGSG

BIC Code: OCBCSGSGXXX

BIC Name: OVERSEA-CHINESE BANKING CORPORATION

 

  6. Currency. Royalties paid under this Agreement shall be calculated in the
local currency of each country and converted into Singapore Dollars and paid in
Singapore Dollars on the basis of the average currency exchange rate for the
applicable calendar quarter quoted by the European Central Bank (“ECB”). Final
funds will be transferred and costs incurred according to the normal course of
business at which time any conversion costs shall occur and be part of the cost
of business and belong to Licensee, including any expenses of the transferring
or wiring of funds from Licensee to Licensor or any of Licensor’s entities to
which the funds shall be sent.

 

 

 



7

 

 

  7. Taxes. Licensor shall pay any and all income and other taxes levied on the
account of payments it receives under this Agreement. All royalty payments under
this Agreement shall be plus GST, or its equivalent, if applicable.         8.
Records and Inspection. Licensee shall keep complete, true and accurate books of
account and records for the purpose of determining the payments to be made under
this Agreement. Such books and records shall be kept for at least five (5) years
following the end of the calendar quarter to which they pertain. Such records
will open for inspection during such five (5) year period by Licensor’s
independent accountants, solely for the purpose of verifying payment statements
submitted pursuant to this Agreement. Such inspection shall be made no more than
once in each twelve (12) month period, at a reasonable time and with reasonable
notice to Licensee. Any amounts showed to be owed but unpaid shall be paid
within thirty (30) days from Licensee’s receipt of the accountant’s report
showing an underpayment, plus interest from the original date due. Inspections
conducted under this Section 3.8 shall be solely at the expense of Licensor,
except if discrepancies greater than five percent (5%) are found in which case
the Licensee shall repay Licensor for the reasonable expense of such inspection.
        9. Interest. Interest shall accrue on sums outstanding after the due
date, including those items as indicated in 3.8 above, for payment at the rate
of five percent (5%) per annum over ECB base rate from time to time.      





4. Manufacturing

 

1.For the purposes of drafting future manufacturing contracts, it is hereby
agreed that:

 

 1.A one-time Manufacturing Setup of Eight Hundred Thousand US Dollars (USD
$800,000) adjusted according to the year (see 4.4) of which 50% will be paid on
execution of the Manufacturing Framework Agreement for a Product and 50% will be
paid ninety (90) days thereafter.     2.The Manufacturing Production Fee, to be
defined in the Manufacturing Framework Agreement, for producing the final
encapsulated cell Product will be charged to Licensee as a fixed fee of Eight
Hundred US Dollars (USD $800) adjusted according to the year (see 4.4) per vial
of 300 capsules after production (ex-factory) with a minimum purchased batch
size of 400 vials of any Cell-in-a-Box® Product making the minimum fee Three
Hundred and Twenty Thousand US Dollars (USD $320,000), not including shipping or
storage costs. Payment of the minimum Manufacturing Production Fee shall be made
by paying an upfront payment prior to the first day of cell encapsulation
manufacturing initiation at the rate of 1/3 of the anticipated total production,
1/3 at the production mid-point and the remaining 1/3 paid within thirty (30)
days after completion of all encapsulated cell production when vials are ready
for delivery or storage.

 

 



8

 

 

 

2.Prior to initiating manufacturing and in order to accomplish manufacturing
initiation, Licensee will deliver at least ten (10) tubes of cells to be
encapsulated that are from a fully tested and validated Working Cell Bank,
having already been produced from a fully tested and validated Master Cell Bank,
for a Product that can be used in pre-clinical and clinical phases up to Phase
2.

 

3.An appropriately determined cost due to the added costs of full validation of
all methods and tests will be mutually agreed upon after full financial analysis
has been completed for vials to be produced for use in Phase 3 clinical trials
through and after a Marketing Approval.

 

4.All costs for encapsulated cell Products, the Manufacturing Setup Fee and the
Manufacturing Production Fee will be increased yearly according to the GDP
Inflation Rate figures (http://www.gdpinflation.com) of the country in which the
Products are manufactured. As of the Effective Date, the country of manufacture
is anticipated to be Thailand.

 

5.Intellectual Property (“IP”)

 

1.Ownership.

 

1.IP existing as of the Effective Date of this Agreement will continue to be
owned by its then current owner.

 

2.New IP generated during the term of this Agreement shall be solely owned by
Licensor if such IP relates to encapsulation, cells or the encapsulation of
cells and if generated solely by Licensor.

 

3.New IP generated during the term of this Agreement shall be solely owned by
Licensee if pertaining to cells and if generated solely by Licensee.

 

4.New IP involving aspects of both encapsulation and cells and arising during
the term of this Agreement as a direct result of work or intellectual input by
both Licensor and Licensee (“Joint IP”) shall be jointly-owned by Licensee and
Licensor. Licensor shall license its half of the Joint IP to Licensee for a
consideration of One US Dollar (USD $1.00) For Joint IP, Licensee will pay
Licensor a royalty on any use or licensing of the Joint IP as defined in a
separate License Agreement to be negotiated by the Parties. Such separate
License Agreement will be set out with royalties at a minimum similar to Section
3.1. of this Agreement. In the case that Licensor advances and sells or
sublicenses or an Affiliate sells or sublicenses any such Joint IP product, then
Licensor or its Affiliate shall pay Licensee such milestone and royalty payments
as equal to those described in this Agreement due to Licensor by Licensee.

 



9

 

 

 

 

2.Disclosure of Inventions. A Party must promptly inform the other Party of all
IP that it or its officers, employees, agents or consultants create as part of
this Agreement and that falls within the Scope of this Agreement.

 

3.Creation/Ownership. Creation/Ownership of new IP will be determined in
accordance with Singapore patent law.

 

4.Filing, Prosecution and Maintenance. To the extent required, Licensor shall
cooperate with Licensee to obtain registered rights for Joint IP, including, but
not limited to, filing for patent protection of patentable inventions in the
United States of America and in other any jurisdiction the Parties may elect.
Filing, prosecution and maintenance of newly generated Joint IP under the Scope
of this Agreement shall be undertaken by Licensee. Licensee will:

 

1.Give Licensor a copy of any draft Joint IP patent application before it is
filed so that Licensor can give Licensee comments on the substance of the
application;

 

2.Consult with Licensor regarding the countries in which Joint IP patent
applications should be filed;

 

3.Take all reasonable steps to prosecute all Joint IP patent applications;

 

4.Respond to proceedings filed by a Third Party against the Joint IP patent
applications;

 

5.File all papers and pay all fees necessary to maintain any granted patents
which result from Joint IP patent applications;

 

6.Take all actions commercially reasonably requested by Licensor to maintain any
granted patents which result from Joint IP patent applications;

 

7.Give Licensor a copy of all documents relating to the filing, prosecution and
maintenance of Joint IP patent applications and granted patents;

 

8.Give Licensor a report detailing the status of all Joint IP patent
applications and granted patents every year;

 

9.Pay all costs pertaining to the filing, prosecution and maintenance of such
patent(s) and their application(s); and

 



10

 

 

 

10.Give Licensor prompt notice of any decision declining a Joint IP patent
application or deferring a Joint IP patent application or any decision to not
file a Joint IP patent application or to abandon a Joint IP patent application
or a granted patent. After receiving this notice, Licensor may, at its expense,
take over the filing, prosecution and/or maintenance of such patent
application(s) or granted patent(s). If this occurs, Licensee agrees to assign
any and all relevant IP rights to Licensor and all such future obligations shall
remain with the Licensor unless transferred to a Third Party.

 

5.Abandonment. If Licensee does not wish to continue to support the filing,
prosecution or maintenance of any Joint IP patent application(s) or issued
patent(s) it must notify Licensor in writing at least thirty (30) days in
advance of termination of the ending date of such filed Joint IP patent
application(s) or issued patent(s). From the date of the notification, the
Licensor shall have the right for Licensee to transfer any and all rights to
Licensor who may choose to acquire and continue prosecuting and maintaining such
Joint IP patent application(s) and issued patent(s), else Licensor’s obligations
under Section 5.1 and 5.5 of this Agreement and Licensee’s obligations under
Section 5.4 of this Agreement with respect to such IP Rights will terminate.

 

6. Representation and Warranties. Each Party represents and warrants to the
other that:

 

1.It is duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated;

 

2.It has the corporate power and authority and the legal right to enter into
this Agreement free from any conflicting right owed to a third party and to
perform its obligations hereunder;

 

3.All necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder;

 

4.This Agreement has been duly executed and delivered on behalf of each Party
and constitutes a legal, valid and binding obligation, enforceable against such
Party in accordance with its terms. All necessary consents, approvals and
authorizations of all governmental authorities and other persons required to be
obtained by such Party in connection with execution of this Agreement have been
obtained; and

 

5.The execution and delivery of this Agreement and the performance of such
Party's obligations hereunder do not constitute a default or require any consent
under any contractual obligation of such Party.

 



11

 

 

 

7. Indemnification and Liability

 

1.Indemnification by Licensee. Licensee hereby agrees to indemnify, hold
harmless and defend Licensor and its officers, directors, employees and agents
against any and all liability, damages, judgments, awards or costs of defend
(including without limitation reasonable attorney's fees, expert witness fees
and costs to defend and amounts paid in settlement of any action) resulting from
any claim or claims by a Third Party arising out of or related to the subject
matter of this Agreement and to the extent caused by the action or inaction of
Licensee or any person or entity for which Licensee is responsible.

 

2.Indemnification by Licensor. Licensor hereby agree to indemnify, hold harmless
and defend Licensee and its officers, directors, employees and agents against
any and all liability, damages, judgments, awards or cost of defend (including
without limitation reasonable attorney's fees, expert witness fees and costs to
defend and amounts paid in settlement of any action ) resulting from any claim
or claims by a Third Party arising out of or related to the subject matter of
this Agreement and to the extent caused by the action or inaction of Licensor or
any person or entity for which Licensor is responsible.

 

3.Indemnification Procedure. A Party seeking indemnification under this Section
7 (“Indemnified Party”) shall give prompt notice of the claim to the other Party
(“Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting the indemnity obligation, shall permit the Indemnifying Party to
control any litigation relating to such claim, provided that the Indemnifying
Party shall act reasonably and in good faith with respect to all matters
relating to the settlement or disposition of any claim as the settlement or
disposition relates to the Indemnified Party under this Section 7. The
Indemnifying Party shall not settle or otherwise resolve any claim without prior
notice to the Indemnified Party and the consent of the Indemnified Party, if
such settlement involves any remedy other than the payment of money by the
Indemnifying Party. The Indemnified Party shall cooperate with the Indemnifying
Party in its defence of any claim for which indemnification is sought under this
Section 7.

 

4.Arbitration Related to Indemnification. If for any reason one or both Parties
believe the other is partially or completely at fault, an arbitrator from the
International Centre for Dispute Resolution, London, England Office, shall be
requested to work to assess the percentage of fault and arbitrate a resolution
which shall be as described in Section 11.3 of this Agreement.

 

5.Liability Insurance. Commencing not later than fifteen (15) days after the
acceptance of an IND or such equivalent and at least fifteen (15) days prior to
the date of the first Phase 1 Clinical Trial, Licensee shall obtain and carry in
full force and effect Product and/or treatment liability insurance in amounts
that are reasonable and customary in the healthcare industry for similar
products. Licensee shall provide Licensor with a Certificate of Insurance
evidencing the insurance coverage at on or before the date of the first Phase 1
Clinical Use and upon any renewal of such insurance policy. If Licensee does not
provide such Certificate of Insurance to Licensor, then Licensor shall have the
right, at Licensee’s expense, to obtain or renew the required liability
insurance policy after Licensor provides thirty (30) days advanced written
notice to Licensee of its failure to obtain such insurance. Licensor shall be
named and covered by the same insurance coverage Licensee is required to obtain
under this Section 7.5. at Licensee’s sole cost and expense.

 



12

 

 

 

8. Term, Termination and Conversion

 

1.Term and Termination. This Agreement shall commence on the Effective Date.

 

1.The License is granted indefinitely; however, should Licensee or its legal
successor, file for bankruptcy, the license granted pursuant to this Agreement
will be immediately terminated and all rights returned to Licensor.    

2.Similarly, the License may be terminated and all rights shall revert to
Licensor if any of the following events do not occur within the timeframe set
forth in this Agreement provided that Licensor gives Licensee thirty (30) days’
notice prior to the effective date of termination and Licensee fails to cure the
following events during the thirty (30) day period: (i) if Licensee fails to pay
in full the Upfront Payment by June 30, 2014; (ii) if Licensee does not enter
into a research program involving the Scope of the Agreement within three (3)
years of the Effective Date; or (iii) if Licensee does not enter clinical trials
or their equivalent for a Product within seven (7) years of the Effective Date.

 

3.Any payments made under this Agreement will be deemed non-refundable to
Licensee.

 

2.License Continuance and Transference. Should Licensor or its legal successor
file for bankruptcy, Licensee shall immediately own the license and all rights
granted pursuant to this Agreement in perpetuity and all licenses to the IP
associated with this Agreement shall be forever maintained by Licensee in order
to continue advancing a Product. If it is necessary for Licensee to pay for the
IP and rights at that point, it will have the option to purchase any and all,
but not limited to, IP, equipment, data, personnel and all associated things
pertaining to and associated with all aspects of the requirements of this
Agreement that are not already owned by Licensee or an Affiliate.

 

3.Termination for Cause. In addition to any other rights a Party may have at
law, upon a material breach of this Agreement by a Party, the non-breaching
Party shall provide written notice to the other Party describing such breach and
stating its intention to terminate this Agreement if such breach is not cured.
If the breaching Party does not cure the breach within forty-five (45) days of
its receipt of such notice, then the non-breaching Party will have the right, by
written notice provided within forty-five (45) days thereafter, to terminate
this Agreement and all licenses or sublicenses granted by the non-breaching
Party to the breaching Party. The Party believed to have breached the contract
will have the rights to address the concerns or request the introduction of a
mediator if such is warranted as described Section 11.2 of this Agreement.

 

 



13

 

 

4.Effect of Termination. In the event of termination of this Agreement for any
reason other than that set forth in Section 8.2 above or termination for cause
by Licensee, Licensee or its Affiliates and Sub-Licensees, as the case may be,
shall immediately cease to use, make and sell a Product after the end of a six
(6) month phase-out period, if not agreed otherwise between the Parties, during
which Licensee or its Affiliates and Sub-Licensees are permitted to sell a
Product in stock, including having final production runs completed for any and
all orders that have already been ordered and submitted to Licensee by any
outside recipients, vendors and the like. At the end of the phase-out period,
both Parties shall, to the extent possible, return to the other party all
Confidential Information belonging to the other Party and shall destroy or
return all Confidential Information, without delay at their own cost and
expense. Unsold Product will be returned by Licensee to Licensor at Licensee`s
expense.

 

5.Accrued Rights. Termination of this Agreement for whatever reason shall not
affect the accrued rights of the Parties arising in any way out of this
Agreement, including, but not limited to, payment by Licensee or Licensor of any
Royalties due under this Agreement.

 

9. Development and Marketing Efforts and Obligations

 

1.Reasonable Effort. Licensee shall devote all reasonable efforts to
researching, developing, commencing having manufactured and commercializing a
Product as promptly and as reasonably as possible, within the confines of normal
business practices.

 

2.New Product Plans. Licensee shall provide Licensor with plans on an annual
basis for a new Product to be developed by Licensee, its Affiliates or its
Sub-Licensees.

 

10. Confidentiality

 

1.Confidentiality Obligation. During the Term and for two (2) years thereafter,
each Party shall maintain in confidence any and all Confidential Information
disclosed to it by the other Party within the Scope of this Agreement. Each
Party further agrees that it shall not use Confidential Information for any
purpose other than the purposes expressly contemplated under this Agreement.
Neither Party may disclose Confidential Information of the other Party, except
on a need-to-know basis, to its directors, officers, employees, consultants or
agents.

 

2.Exceptions. The obligations of confidentiality and non-use contained in
Section 10.1. of this Agreement shall not apply to any Confidential Information
to the extent that it can be established by the Party receiving the Confidential
Information (“Receiving Party”) that such Confidential Information:

 

1.Was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

 



14

 

 

 

2.Was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

 

3.Became generally available to the public or otherwise part of public domain
after its disclosure to the Receiving Party through no fault attributable to the
Receiving Party;

 

4.Was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or    

5.Was independently discovered or developed by the Receiving Party without the
use of Confidential Information belonging to the disclosing Party.

 

3.Authorized Disclosure. Notwithstanding the limitations set forth in Section
10.1, each Party may disclose Confidential Information belonging to the other
Party (or otherwise subject to this Section 10.3 to the extent such disclosure
is reasonable and/or necessary in the following instances, but solely for the
limited purpose as required by each and any such instance:

 

1.Regulatory and tax filings;

 

2.Prosecuting or defending litigation or similar proceedings;

 

3.Complying with applicable governmental laws or regulations or valid court
orders; or

 

4.Disclosure to Affiliates, agents or other contractors (including Contract
Manufacturing Organizations, Contract Research Organizations, Consultants,
Logistic Companies or other similar entities) and Sub-Licensees as needed in
furtherance of a Party’s obligation or rights under this Agreements; provided,
however, that prior to any disclosure, the Party receiving the Confidential
Information must agree to be bound by terms of confidentiality and non-use at
least equivalent in scope to those set forth in this Section 10.

 

4.Press Releases and Disclosures. Except as required by law or in accordance
with this Section 10.4, neither Party shall have the right to make any public
announcements or other disclosure concerning the terms of performance of this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the Parties
agree that:

 

1.Each Party may disclose this Agreement in confidence to its attorneys,
accountants and other professional advisors and to existing or potential
investors;

 

 



15

 

 

2.Each Party may disclose this Agreement to potential licensees, merger
partners, joint ventures, partners and the like provided that such Party
planning to do the disclosing must first obtain agreement and signed consent
from the other Party and that such the Party doing the disclosing shall have the
recipient sign a Non-Disclosure Agreement with a period of required silence of
seven (7) years or longer and must agree within the NDA to hold such disclosed
information in confidence;

 

3.Each Party may desire or be required to issue press releases relating to
activities under this Agreement, and the Parties do hereby agree to consult with
each other reasonably and in good faith with respect to the text of such press
releases prior to the issuance thereof, provided that neither Party may not
unreasonably withhold consent to such press releases;

 

4.Unless otherwise agreed, each Party must provide clear mention of the other
Party and their contribution(s) in any and all press releases or other release
of information relating to either this Agreement or activities under this
Agreement, regardless of form, including but not limited to, investor meetings,
annual stockholder meetings or letters, websites, public or private meetings,
slideshows, presentations, informal discussions and the like;

 

5.All such public disclosures with respect to this Agreement must be accurate
and must comply with all applicable laws and regulations. In the event of a
required or desired public announcement, the Party desiring or required to make
the public announcement shall provide the other Party with a reasonable
opportunity to review and comment on the content of such announcement prior to
its being made; and    

6.In the event that either Party files a copy of this Agreement according to
existing private company and/or stock exchange rules, such Party shall use
reasonable efforts to obtain confidential treatment of economic and trade secret
information to the maximum extent possible.

 

5.Publications. Either Party may, with the prior written consent of the other
Party, such consent not to be unreasonably withheld or delayed, carry out a
“Publication Activity,” including, but not limited to, publishing or presenting
at any symposia, national, international or regional professional meeting or in
any journal, thesis, dissertation, newspaper or otherwise of its own choosing,
the findings, methods and results derived from work carried out under this
Agreement.

 

1.The Publishing Party intending to carry out a Publication Activity shall
provide the other Party any such proposed publication or presentation in advance
of the submission of such proposed activity to a journal, editor, or other Third
Party. The Party having received such proposed publication shall have thirty
(30) days to identify any Confidential Information or potentially patentable
subject matter that needs protection and to provide written comments to the
Publishing Party.

 

 



16

 

 

 

2.If no objection is made to the proposed publication or presentation within the
stipulated time, the Publishing Party shall be free to proceed with the
publication or presentation. In accordance with scientific custom, each Party
shall ensure that due acknowledgement and credit is given to the other Party and
its relevant staff members who contributed towards the work and the development
of any IP that are the subject of the publication or presentation.

 

3.Confidential Information identified by the non-publishing Party shall be
deleted from the proposed publication or presentation, unless the non-publishing
Party agrees that the Confidential Information is not Intellectual Property and
potentially patentable information, as set forth in Section 5 above.

 

4.In the event that the non-publishing Party objects to any such publication or
presentation on the basis that the same would disclose patentable information,
the Publishing Party agrees to either change the presentation or publication or
to delay as necessary up to a maximum of thirty (30) days to allow for one or
both of the Parties to file any relevant patent applications with respect to the
patentable subject matter contained in the proposed publication or presentation.

 

11. Miscellaneous

 

1.Governing Law. This Agreement shall be construed according to the Laws of
Singapore.

 

2.Dispute Resolution/Mediation. In the event of any dispute arising between the
Parties arising out of or related to this Agreement (“Dispute”), the Parties
shall use their best endeavours to settle amicably such Dispute by consultation
and negotiation. In the event the Parties are not able to resolve any Dispute,
the Parties shall first to try in good faith to settle the Dispute by mediation,
the cost of which shall be assumed equally by both Parties. Either Party may
initiate the mediation by providing a written request to the other Party.

 

3.Arbitration. Any Dispute which cannot be resolved by consultation, negotiation
and mediation between the Parties shall, within ninety (90) days of commencement
of the discussions under Section 11.2., be referred to and finally resolved by
arbitration in London, England in accordance with the Arbitration Rules of the
London International Arbitration Centre for which rules are deemed to be
incorporated by reference to this Section 11.3. The language of the arbitration
shall be English. Any award made under this Section 11.3. shall be final and
binding upon the Parties. Judgment on such award may be entered by any court or
tribunal having jurisdiction thereof.

 

 



17

 

 

 

4.Entire Agreement. This Agreement and any exhibits or amendments thereto
constitute the entire, final and complete agreement and understanding between
the Parties and replace and supersede all prior discussion and agreements
between them with respect to the subject matter of this Agreement. No amendment,
modification or waiver of any terms or conditions of this Agreement shall be
effective unless made in writing and signed by a duly authorized officer of each
Party.

 

5.Successors and Assigns. This Agreement shall be binding upon each of the
Parties, their successors and assigns. Licensor shall undertake to impose the
obligations under this Agreement upon any legal successors and assigns. Licensee
shall undertake to impose the obligations under this Agreement upon any legal
successors to which the licensed rights described in this Agreement may be
assigned. Except as otherwise expressly provided for in this Agreement, neither
Party shall be entitled to assign this Agreement or any rights hereunder to any
Third Party without the prior written consent of the other Party, except that a
Party may assign this Agreement to its successor in interest pursuant to a
merger, acquisition or sale of all or substantially all of its assets.

 

6.Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the non-performing Party promptly provides notice
of the Force Majeure event to the other Party. If the Force Majeure in question
continues for a period in excess of three (3) months, the Parties shall enter
into bona fide discussion with a view to agreeing upon such alternative
arrangements as may be fair and reasonable. If the Parties cannot agree such
alternative arrangement, then either Party shall be entitled to terminate this
Agreement immediately by written notice to the other Party.

 

7.Notices. Except as otherwise expressly provided within the Agreement, no
notice or other communication from one Party to the other shall have any
validity under the Agreement unless made in writing by or on behalf of the Party
concerned.

 

8.Receipt of Notice. Any notice or other communication that is to be given by
either Party to the other shall be given by letter, facsimile transmission or
electronic mail. Such letters shall be delivered by hand or sent prepaid by
certified mail, addressed to the other Party at the address given above as the
registered address of each Party, with receipted recorded delivery. Notice shall
be considered received upon receipt of any such letter, facsimile transmission
or electronic mail.

 

9.No Strict Construction. This Agreement has been prepared jointly and shall not
be strictly construed against either Party. Ambiguities, if any, in this
Agreement shall not be construed against any Party regardless of which Party may
be deemed to have authored the ambiguous provision.

 

 



18

 

 

10.Severability. If any one or more of the provisions of this Agreement are held
to be invalid or unenforceable by any court of competent jurisdiction from which
no appeal can be or is taken, the provisions shall be considered severed from
this Agreement and shall not serve to invalidate any remaining provisions of
this Agreement. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable provision such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

 

11.No Waiver. Any delay in enforcing a Party’s right under this Agreement or any
waiver as to a particular default or other matter shall not constitute a waiver
of such Party’s right to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for particular period of time.

 

12.Independent Contractors. Each Party shall act solely as an independent
contractor relating to its activities contemplated by this Agreement. Nothing in
this Agreement shall be construed to give either Party the power or authority to
act for, bind or commit the other Party in any way. Nothing in this Agreement
shall be construed to create the relationship of partnership, principle agent or
joint venture between the Parties.

 

13.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall constitute together the same
document.

 

14.  Headings. Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

 

 

 

 

[The remainder of this page is intentionally left blank.]

 

 



19

 

 

This Agreement is subject to the approval of the Boards of Directors of the
Parties, approval of which shall be given before the Effective Date.

 

IN WITNESS WHEREOF the Parties have hereunto set their hands as of the Effective
Date.

 

 



SIGNED by )       )       )   /s/ Dr. Brian Salmons for and on behalf of the
LICENSOR )   Dr. Brian Salmons   )   CEO, Austrianova Singapore Pte Ltd   )    
  )       )       )   /s/ Walter H. Gunzburg as ascribed and attested by: )  
Walter H. Gunzburg   )                             SIGNED by )       )       )  
/s/ Dr. Kenneth L. Waggoner for and on behalf of the LICENSEE )   Dr. Kenneth L.
Waggoner   )   CEO, Nuvilex, Inc.   )       )       )       )   /s/ Gerald W.
Crabtree as ascribed and attested by: )   Gerald W. Crabtree                



 

 

 

 



20

